
	

114 HR 1484 IH: Honor the Nevada Enabling Act of 1864 Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1484
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of Agriculture and the Secretary of the Interior to convey certain Federal
			 lands to the State of Nevada in fulfillment of the Nevada Statehood
			 Enabling Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Honor the Nevada Enabling Act of 1864 Act. 2.FindingsCongress finds the following:
 (1)The Federal Government controls over 80 percent of all of the land within the State of Nevada, which is a greater percentage than any other State.
 (2)The paucity of State land and privately controlled land in Nevada severely constrains the size and diversity of Nevada’s economy.
 (3)The Federal Government promised all new States, in their statehood enabling Act contracts, that it would dispose of federally controlled public lands within the borders of those States.
 (4)The Federal Government has honored this promise with 38 States. (5)The Federal Government has failed to honor this promise with, and continues to control significant percentages of the land within, the States of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, and Washington.
 (6)The United States Supreme Court has declared that statehood enabling Act contracts are solemn compacts with enforceable rights and obligations. (7)Nevada could generate significant net revenue for the benefit of its lands and people if it were afforded the opportunity to manage an expanded State-controlled land portfolio.
 (8)A transfer of federally administered land to Nevada can be accomplished in phases. 3.Definitions in this ActIn this Act:
 (1)The term identified Federal lands means all lands within the State of Nevada that are owned, managed, or controlled by the Federal Government acting through the Secretary of Agriculture or the Secretary of the Interior, excluding the following:
 (A)Components of the National Wilderness Preservation System, National Park System, and National Wildlife Refuge System.
 (B)National Conservation Areas. (C)National Monuments designated pursuant to the Act of June 6, 1908 (commonly known as the Antiquities Act of 1906).
 (D)Lands designated as Areas of Critical Environmental Concern for Protection of Desert Tortoise by the Bureau of Land Management.
 (E)Lands allocated as Herd Management Areas for Wild Horses and Burros. (F)Lands withdrawn and reserved for use by the Department of Defense or the Department of Energy.
 (G)Federally recognized Indian reservations and lands administered or held in trust by the Bureau of Indian Affairs.
 (H)Bureau of Reclamation lands not identified as surplus. (2)The term Secretary concerned means—
 (A)the Secretary of Agriculture, with respect to identified Federal lands administered by that Secretary; and
 (B)the Secretary of the Interior, with respect to identified Federal lands administered by that Secretary.
 (3)The term select beneficiaries means any of the following: (A)Public elementary and secondary education.
 (B)Public higher education. (C)Public specialized education.
 (D)Public mental and medical health services. (E)Social, senior, and veterans services.
 (F)Public programs for recovery plan development and implementation for candidate and threatened or endangered species.
 (G)Political subdivisions of the State of Nevada, but only with respect to payment for services and infrastructure on conveyed identified Federal lands that would otherwise be financed through property taxes or other revenues available to a political subdivision of the State.
 (4)The term State means the State of Nevada. 4.Conveyance of identified Federal lands to the State of Nevada (a)Conveyance requiredAs provided in this Act, the Secretary concerned shall convey, in phases and without consideration, to the State of Nevada all right, title, and interest of the United States in and to identified Federal lands for the purpose of permitting the State to use the conveyed lands to support select beneficiaries.
 (b)Condition of conveyanceAll conveyances under this Act shall be subject to the condition that the State hold the identified Federal lands in trust for the select beneficiaries, except the State may sell, lease, or securitize lands acquired under this Act to cover the cost of management of the newly acquired lands.
 (c)Selection of lands for conveyanceThe State is authorized to select the identified Federal lands to be conveyed under this Act. (d)Valid existing rights and usesAll conveyances under this Act shall be subject to—
 (1)valid existing rights; and (2)valid existing uses on, permits for, and public access to the conveyed lands, as in effect at the time of conveyance, subject to State law.
 (e)Conveyance of entire interestFor identified Federal lands conveyed under this Act, title to and ownership of both federally held surface and subsurface estate, and appurtenant federally held water rights, shall pass to the State.
			5.Initial conveyance phase
 (a)Conveyance requiredAs soon as practicable after selection by the State, the Secretary concerned shall convey to the State pursuant to section 3 identified Federal lands selected by the State from the following categories of identified Federal lands:
 (1)Lands identified as suitable for disposal in the report to Congress submitted by the Secretary of Agriculture on May 27, 1997, pursuant to section 390(g) of the Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110 Stat. 1024).
 (2)Lands identified as suitable for disposal in any Federal land use plan developed and approved pursuant to section 202 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (3)Lands administered by the Bureau of Land Management pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).
 (4)Lands allocated by the Secretary concerned as Solar Energy Zones. (5)Lands leased pursuant to the mineral and geothermal leasing laws under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
 (6)Lands administered by the Bureau of Land Management as linear and nonlinear rights-of-way granted to the State and political subdivisions of the State.
 (7)Split estate lands, where the surface is privately held and the Bureau of Land Management administers the subsurface mineral estate.
 (8)Lands in the State designated for disposal by any other Act of Congress. (9)Lands administered by the Bureau of Land Management remaining within the original Central Pacific Railroad corridor along Interstate Highway 80 in Northern Nevada, also known as the checkerboard.
 (b)Authorized acreageThe State is authorized to select no less than 7,200,000 acres from the categories of identified Federal lands described in subsection (a) during the initial conveyance phase.
			6.Subsequent conveyance phases
 (a)Conveyance processThe Secretary concerned shall establish a process to convey to the State the remaining identified Federal lands not conveyed in the initial conveyance phase under section 5.
 (b)Requests for conveyanceDuring the 10-year period beginning upon the completion of the initial conveyance phase under section 5, the Secretary concerned shall convey to the State pursuant to section 3, upon the request of the State or a political subdivision of the State and consistent with the process established under this section, identified Federal lands remaining under the control of the Secretary concerned.
 (c)Management of lands conveyed in subsequent conveyance phasesThe State shall manage identified Federal lands conveyed under this section for ongoing net-revenue generation and environmental health, function, productivity, and sustainability.
			7.State payments to political subdivisions of the State
 As an additional condition on conveyances under this Act, the State shall agree to make payments to political subdivisions of the State, using gross revenues derived from management of identified Federal lands conveyed under this Act, to replace—
 (1)revenues lost through reduced Federal payments under chapter 69 of title 31, United States Code, on account of the conveyance of the lands; and
 (2)revenues that would otherwise have been shared with the political subdivisions by the Department of the Interior Office of Natural Resources Revenue from royalties, rents, and bonuses generated through energy and mineral leases on identified Federal lands had the lands remained in Federal ownership.
			
